United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2247
                                    ___________

United States of America,           *
                                    *
          Appellee,                 *
                                    * On Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Ibourema NMN Coulibaly, also known *
as “Bro,”                           * [Not to be published]
                                    *
          Appellant.                *
                               ___________

                            Submitted: March 17, 2000
                                Filed: March 27, 2000

                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Ibourema Coulibaly appeals the sentence imposed by the District Court1 after he
pleaded guilty to one count of conspiring to distribute and possess with intent to
distribute more than 500 grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and
846, and 18 U.S.C. § 3237, and one count of conspiring to launder money, in violation
of 18 U.S.C. § 1956(a)(1)(A)(i), (a)(1)(B)(i), and (h). He argues the District Court

      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
wrongly assessed an aggravating-role enhancement on the drug count. See U.S.
Sentencing Guidelines Manual § 3B1.1(a) (1998) (4-level increase if defendant was
organizer or leader of criminal activity that involved 5 or more participants or was
otherwise extensive).

        After reviewing the record and the parties’ briefs, we conclude the District Court
did not clearly err. See U.S. Sentencing Guidelines Manual § 3B1.1, comment. (n.4)
(court should consider exercise of decision-making authority, nature of participation in
commission of offense, recruitment of accomplices, claimed right to larger share of
fruits of crime, degree of participation in planning or organizing offense, and degree of
control and authority exercised over others) & comment. (n.2) (1998) (defendant need
only have organized or led one participant); United States v. Miller, 91 F.3d 1160,
1164 (8th Cir. 1996) (terms “organizer” and “leader” are to be broadly interpreted);
United States v. Johnson, 47 F.3d 272, 277 (8th Cir. 1995) (standard of review); cf.
United States v. Bryson, 110 F.3d 575, 586 (8th Cir.1997) (noting as factors for
remand that evidence did not show appellant hired transporters or directed activity of
any subordinate).

      Accordingly, we affirm.

      A true copy.

             Attest:

                           CLERK, U.S. COURT OF APPEALS, EIGHT CIRCUIT.




                                           -2-